     Case 4:19-cr-06063-SMJ            ECF No. 34        filed 11/08/19      PageID.83 Page 1 of 1




      United States District Court, Eastern District of Washington
                               Magistrate Judge John T. Rodgers
                                           Richland

 USA v. MONICA PESINA                                          Case No. 4:19-CR-6063-SMJ-1

        Richland Video Conference (JTR @ Yakima; Counsel and Defendant @ Richland)
                     The Defendant agreed to appear via video conference.

 Arraignment/Initial Appearance on Indictment:                                                 11/08/2019

 ☒ Sara Gore, Courtroom Deputy [R]                       ☒ Meghan McCalla, US Atty [Y]
 ☒ Pam Howard, Courtroom Deputy [Y]                      ☒ Adam Pechtel, Defense Atty
 ☒ Erica Helms, US Probation / Pretrial                  ☒ Interpreter NOT REQUIRED
   Services Officer [Y]
 ☒ Defendant present ☒ in custody USM                    ☐ Defendant not present / failed to appear
                      ☐out of custody

 ☒     USA Motion for Detention                          ☒    Rights given
 ☐     USA not seeking detention                         ☒    Acknowledgment of Rights filed
 ☒     Financial Affidavit (CJA 23) filed                ☒    Defendant received copy of charging document
 ☐     The Court will appoint the Federal Defenders      ☒    Defendant waived reading of charging document
 ☒     Based upon conflict with Federal Defenders, the   ☐    Charging document read in open court
       Court will appoint CJA Panel Attorney, Adam
       Pechtel
 ☒     Supplemental PRE-Trial Services Report ordered    ☐    POST Pre-Trial Services Report ordered

 ☐     AO 199c Advice of Penalties/Sanctions filed


                                                REMARKS
        Defendant appeared and was assisted by counsel and advised of their rights and the allegations
contained in the charging document.
        “Not guilty” plea entered.
        Discovery to be provided pursuant to the local rule on discovery.


The Court ordered:
        1. Defendant shall be detained by the U. S. Marshal until further order of the Court.




                                         Detention Hearing:
                                  11/12/2019 @ 12:00 p.m. [R/MKD]




Digital Recording/Y‐102                 Time: 12:46 p.m. – 12:54 p.m.                                  Page 1
